Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 1 of 62




          (;+,%,7 60
          REDACTED
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 2 of 62


                                                                    Page 1
                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
     ------------------------------
     AARON RICH                    *

                 Plaintiff,                *

     v.                                    * Case No. Civil Action
                                             1:18-cv-00681-RJL
     EDWARD BUTOWSKY,                      *
     MATTHEW COUCH, and
     AMERICA FIRST MEDIA,                  *

                 Defendants.               *

     -------------------------------




     VIDEOTAPED DEPOSITION OF:
                              ROD WHEELER,
     taken on Monday, November 18, 2019, at 10:00 a.m.,
     held at the offices of Willkie Farr & Gallagher, LLP,
     1875 K Street, NW, Washington, D.C. 20006, before
     Goldy Gold, a Registered Professional Reporter and a
     Notary Public within and for the District of
     Columbia.




     Reported by:      Goldy Gold, RPR
     Job No. 523974
     Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 3 of 62

                                                Page 14                                                      Page 16
 1    talking about is a May 19, 2017, recording of a call     1   your background and in becoming an investigator
 2    or a voicemail that Mr. Butowsky --                      2   and -- why don't we start with your educational
 3       A. Yeah, with Butowsky, right, yeah.                  3   background.
 4       Q. Okay.                                              4      A. Sure. Originally from Cleveland, Ohio,
 5       A. I'll look again for it, but everything I           5   east Cleveland, Ohio, born and raised. I attended
 6    had I sent over. But I'll look again. It doesn't         6   the Ohio State University where I majored in criminal
 7    hurt to look again.                                      7   justice, and then I moved to the D.C. area and went
 8       Q. Okay. Do you use any social media                  8   to graduate school at American University and
 9    platforms or ephemeral messaging platforms to            9   finished my master's in public administration, and
10    communicate with others?                                10   joined the police department back in 19- -- the end
11       A. Twitter every now and then. I think I             11   of 1989.
12    have tweeted over the past five years maybe twice.      12            And after two years, I was promoted to
13       Q. Okay. Even though -- you also use                 13   homicide where I worked as a homicide detective for
14    Twitter, to receive -- to receive news?                 14   about five years. So a total of about eight years on
15       A. Yes, I use Twitter every now and then.            15   the D.C. force. And then after that I left the
16       Q. But do you -- do you ever recall ever             16   force, went back into private industry, and I've been
17    having any direct messages on Twitter with anyone --    17   in private industry ever since.
18       A. No.                                               18      Q. And when you -- when you went into
19       Q. -- in this case?                                  19   private industry, what private industry did you go
20       A. No, I don't use social media for that.            20   into?
21       Q. How about Signal?                                 21      A. Working a lot with the food industry, to
22        A. No, I'm not familiar with Signal at all.         22   do like investigations for tampering of food
23       Q. WhatsApp?                                         23   products, things like that.
24        A. I'm not familiar with Signal.                    24      Q. You were doing private investigation?
25       Q. No, no. I said WhatsApp. How about                25      A. Yes, but not as a private investigator.
                                                Page 15                                                      Page 17
 1    WhatsApp?                                                1   Typically it would be for that company. So, for
 2        A. Oh, WhatsApp.                                     2   example, I worked for McDonald's Corporation, their
 3        Q. Yeah.                                             3   security division, and at the time McDonald's owned
 4        A. Oh, I thought you said "what's that."             4   Boston Market, and so I worked for them. So I was
 5        Q. No, no, I --                                      5   like an employee of their's.
 6        A. Yeah, I'm familiar with WhatsApp, but I           6           And then from there, I went to another
 7    don't use it. I've never used it, but I've heard of      7   organization called AIB. AIB is a -- like an
 8    it. I mean, I know what it is. It's like an              8   auditing firm, food safety auditing firm. And this
 9    iMessenger in a way, I think, but I don't use            9   is way -- right after 9/11 when everyone was talking
10    WhatsApp.                                               10   about terrorism and things like that.
11        Q. So is there any -- we have a production          11           I went on board -- or came on board with
12    from you. I'm just -- what I'm trying to get is we      12   AIB to serve as their food defense expert and whereby
13    have a production from, and we have certain messages;   13   I would, you know, meet with companies, talk about
14    we have e-mail messages; we have some text messages;    14   tampering with food products and things like that.
15    we have some audio recordings.                          15   And I've been doing that ever since.
16            Is there any other platform that you can        16      Q. Okay. And during that time, have you --
17    think of that you used at any time to communicate       17   have you run a private investigation business?
18    with Mr. Butowsky or Mr. Couch that would include       18      A. No.
19    things like Facebook, Signal, Telegram, WhatsApp --     19      Q. Okay. From time to time, have you been
20        A. No.                                              20   asked to conduct private investigations in the
21        Q. -- anything like that?                           21   criminal space?
22        A. No.                                              22      A. Consulting.
23        Q. Okay. Thank you, Mr. Wheeler. I                  23      Q. Consulting?
24    appreciate that.                                        24      A. That's what I call it.
25            So can you tell us a little bit about           25      Q. Okay. So what's the difference?




                                                                                     5 (Pages 14 to 17)
     Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 4 of 62

                                                Page 18                                                      Page 20
 1       A.    Yes, it is a difference, Mike.                  1   a lot of cases. Even when I was in uniform, there
 2            An investigator to do a private                  2   would be cases that I would investigate as a uniform
 3    investigation -- first of all, typically, you're         3   officer. I don't remember. I mean, I don't know.
 4    licensed in that jurisdiction. Most jurisdictions        4   But what I would say --
 5    require you be licensed, but you can consult, from my    5       Q. A large number?
 6    understanding, on anything. You're not necessarily       6       A. -- a significant amount because that's
 7    doing an investigation.                                  7   why when I went to homicide, Mike, they came and got
 8            So, for example, with this Rich case, I          8   me to come to homicide. I never applied to go to
 9    consider myself more of a consultant than an             9   homicide, but it was to cover the case work that I
10    investigator, although I did file with the State of     10   had done as a street officer, like doing my own
11    Maryland the business, Capital Investigations,          11   investigations from the calls that I would get so the
12    because I could see it was going down that path where   12   defectives would not have to do it.
13    I needed to go ahead and get the certification as a     13            And so they recognized things like that,
14    private investigator.                                   14   and then that's when they came and actually
15            So when this Rich case first kicked off,        15   approached me about coming to homicide.
16    that's when I actually filed. I had never filed for     16       Q. Okay. What's the difference between
17    a private investigator's license because I wasn't       17   being in homicide -- just for the purpose of
18    doing private investigation.                            18   understanding: What's the difference of being in
19        Q. Okay.                                            19   homicide and being -- and in the position you were in
20        A. So that's when that first kicked off             20   before you went into homicide?
21    with this.                                              21       A. Well, when you're in homicide -- when
22        Q. So you had not had a private                     22   you're in any detective's unit -- is considered
23    investigative firm --                                   23   somewhat of an advance in your career because you
24        A. No, license.                                     24   know, you're given a lot more responsibility, a lot
25        Q. -- or company or license prior to the            25   more ownership of the actual cases that you're going
                                                Page 19                                                      Page 21
 1    Rich investigation?                                      1   to be investigating.
 2        A. Exactly.                                          2           So typically a uniform officer would
 3        Q. Okay. Was Mr. Butowsky aware of that              3   obviously take the initial report, send it up to the
 4    when he -- when you and he spoke?                        4   detective unit, and then those are the folks that
 5        A. Oh, I'm not sure what Mr. Butowsky was            5   would continue on the investigation which would
 6    aware of.                                                6   subsequently --you know, hopefully lead to a
 7        Q. Okay. Was Mr. Butowsky aware that you             7   prosecution of the accused.
 8    filed for a license and created an entity after he       8           But to go from a street officer -- and I
 9    reached out to you?                                      9   was over in the 7th District, which is southeast D.C.
10        A. I'm not sure, sir.                               10   To go from a street officer direct to homicide is
11        Q. Okay. But you had experience working on          11   somewhat unprecedented because usually there's a
12    criminal investigations at the Metropolitan Police      12   procedure or a process that you have to do.
13    Department in D.C.?                                     13           But I guess because of my work -- I
14        A. That's correct.                                  14   would like to believe because of the quality of my
15        Q. Okay. So if I say MPD, you will                  15   work as a street officer, the leadership from the
16    understand we're both referring to the Metropolitan     16   homicide branch came in and recruited me for
17    Police Department in D.C.?                              17   homicide.
18        A. That's correct.                                  18      Q. And you -- were you a detective in
19            (Reporter clarification.)                       19   homicide; is that the official title?
20    BY MR. GOTTLIEB:                                        20      A. Yes.
21        Q. Okay. Rough ballpark, how many criminal          21      Q. Are there some detectives who are better
22    investigations in the eight years you were at MPD --    22   than others in performing homicide investigations?
23    MPD would you guess you handled, estimate I guess?      23      A. I don't know that answer.
24        A. Yes. I can't give you a good qualified           24      Q. Is there a right way to do a homicide
25    estimation because I don't know. You know, you have     25   investigation?




                                                                                     6 (Pages 18 to 21)
     Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 5 of 62

                                                Page 74                                                      Page 76
 1        Q. Who was -- do you know who that other             1     A.      Yes.
 2    person was?                                              2     Q.      Where did the meeting take place?
 3        A. I don't remember the guy's name, but we           3     A.      In the Capitol Hill Club.
 4    are connected on LinkedIn.                               4            (Reporter clarification.)
 5        Q. Okay. Was it someone associated with              5            THE WITNESS: I'm sorry, the Capital
 6    Fox?                                                     6       Hill Club, also known as the Republican club on
 7        A. No. This was a guy who was a former               7       Capitol Hill.
 8    military guy. I think he had something to do with        8   BY MR. GOTTLIEB:
 9    Benghazi because he never talked much. The only          9       Q. What do you remember about that meeting?
10    reason I say we are connected on LinkedIn -- and I'll   10       A. We didn't meet there I don't believe. I
11    try to find his name on LinkedIn -- is because after    11   don't think it was this time that we met there. I
12    the meeting, he e-mailed me or he connected with me     12   think it was so crowded that we decided to go up the
13    on LinkedIn and said, It was really pleasure of         13   street to a Mexican restaurant.
14    meeting you, let's connect on LinkedIn. That's the      14       Q. Okay. Let me show you -- take a look
15    last I ever heard of this guy.                          15   back at the complaint in paragraph 92, there's a
16             But he was -- I think he was like a            16   description of -- of the meeting.
17    Hispanic guy, if I recall. He didn't talk much at       17       A. Yeah.
18    the meeting, but he just sat there. But he had          18       Q. I'm less concerned about the physical
19    something to do with Benghazi I believe.                19   place you were in.
20        Q. Okay. You understood him to have some            20       A. Sure.
21    connection to the work that Butowsky and                21       Q. I'm more interested in --
22    Ms. Zimmerman had done --                               22       A. The content of the meeting.
23        A. Previously.                                      23       Q. What -- what did you all discuss when
24        Q. -- on Benghazi? Do you have an                   24   you met with Mr. Butowsky and Ms. Zimmerman and this
25    understanding of the work that Mr. Butowsky did on      25   third gentleman, whoever the third gentleman was?
                                                Page 75                                                      Page 77
 1    Benghazi?                                                1   What did you all discuss?
 2       A. I don't.                                           2       A. Well, first of all, Butowsky introduced
 3       Q. Do you have any -- any recollection of             3   me to Malia Zimmerman because I had never met Malia
 4    Mr. Butowsky pursuing a theory about a stand-down        4   before, and she told me that she was an investigative
 5    order with respect to Benghazi --                        5   reporter, and, you know, she went through all the
 6       A. No.                                                6   people that she knows for Fox, and basically that was
 7       Q. -- or ever read anything about that or             7   it. And then I was going to be investigating -- she
 8    heard anything about?                                    8   knew I was going to be investigating the case.
 9       A. No, I never had -- I never had any                 9           And the reason she was involved is
10    interest in Benghazi or the Russian hacking case. I     10   because she can help provide the support that I
11    just never had any interest.                            11   needed with, like, information on people and things
12       Q. Do you know if Mr. Butowsky ever made             12   like that, using, like, Fox's what they call brain
13    any business deals or any money off of his work on      13   room.
14    Benghazi?                                               14            So my interpretation of that meeting was
15       A. No.                                               15   that I'm working with this Fox reporter on behalf the
16       Q. If you look at the text chain between             16   family to try to find out who killed Seth Rich.
17    you and Mr. Butowsky, the page with the Bates number    17       Q. Okay.
18    WHEELER640?                                             18       A. That's why I was so surprising when he
19       A. Yes.                                              19   said, When you talk to Joel, don't bring up Malia and
20       Q. Do you see a discussion there related --          20   play her name -- don't bring up her name, and I
21    with Mr. Butowsky relating to the meeting you were      21   always thought to myself, Why.
22    having with him on February 28th?                       22       Q. Let's just look at that quickly since we
23       A. Yes.                                              23   we've brought it up again, which is -- I'll direct --
24       Q. Do you see a reference to where the               24   in the text chain --
25    meeting would take place?                               25       A. Right.




                                                                                   20 (Pages 74 to 77)
     Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 6 of 62

                                                Page 78                                                      Page 80
 1        Q. -- it's -- WHEELER646 is the page.                1   the next exhibit, WHEELER11.
 2        A. Okay.                                             2            [Wheeler Exhibit 6, Bates number WHEELER
 3        Q. And you'll see there a text that's dated          3       11, was marked for identification.]
 4    March 3, 2017, 11:43 a m. is the timestamp on the --     4            THE WITNESS: What page?
 5    WHEELER645 and then on WHEELER646 you see the text       5   BY MR. GOTTLIEB:
 6    And this is a text from Mr. Butowsky to you?             6       Q. That's the going to be a new -- a new
 7        A. Yes.                                              7   exhibit.
 8        Q. It says: "Expect a direct call from               8            I'm handing you a document marked as
 9    Joel Rich. Please call me prior to give you a few        9   Wheeler Exhibit 6. We can take a look at this. And
10    data points. Make sure to downplay Fox News. Don't      10   this appears to be an e-mail that Malia Zimmerman has
11    mention you know Malia."                                11   sent to you on March 1, 2017, at 4:28 p m.
12        A. That's correct.                                  12            Does -- do you recognize this e-mail?
13        Q. And this is the text you mentioned gave          13       A. Yes.
14    you some discomfort?                                    14       Q. This is an e-mail you produced to us?
15        A. Only because I didn't know why -- what           15       A. Yes.
16    was the significance of not mentioning Malia.           16       Q. And -- and -- and so I understand,
17        Q. And -- and to be clear, who is the               17   there's two e-mails she's included here for you: One
18    client in your representation?                          18   is the rodwheeler.com, and one is rod@4capitol.com.
19        A. Joel Rich, the Rich family.                      19            What is the 4capitol.com e-mail?
20        Q. And so in this text Mr., Butowsky is             20       A. It's just another e-mail I use. I was
21    asking you to make a misrepresentation to a client he   21   in the process of developing a website for my now
22    is trying to set you up with; is that correct?          22   defunct criminal investigation firm, and I never got
23        A. No, I wouldn't -- I would not                    23   that far, but I did have an e-mail address.
24    characterize it as misrepresentation. Just don't        24       Q. Okay. And so this is an e-mail
25    represent that you do. You know what I mean? Don't      25   Ms. Zimmerman sent to you after the meeting that you
                                                Page 79                                                      Page 81
 1    say that you know this person, not to lie about who      1   had --
 2    she is or anything like that. Is that fair?              2      A.     That's correct.
 3        Q. I'm -- I'm not suggesting that you lie            3      Q.     -- with her?
 4    about -- I'm -- I'm asking about what Mr. Butowsky is    4            And this appears to be the first or one
 5    asking you to do here.                                   5   of the first things that she's sent to you about this
 6        A. Right.                                            6   investigation. Does that sound right to you?
 7        Q. When he is asking you to downplay                 7       A. That's correct.
 8    Fox News, is Mr. Butowsky asking to you to be honest     8       Q. If you see, she's attached an article
 9    with your client?                                        9   here, and it's an article from Crime Watch Daily
10        A. Again, I don't think he's asking me to           10   dated September 30th.
11    be honest or dishonest. I think he's telling me,        11            Do you recall ever taking a look at this
12    Just don't share as much information with the client    12   article when she sent it to you?
13    about your relationship with Fox News, although         13       A. Yes, I do.
14    Joel Rich knew my relationship with Fox News since we   14       Q. And did you see when you took a look at
15    talked about it.                                        15   it that there were statements from the family and
16        Q. Understood. But did Joel Rich know that          16   from Seth's friends that related to this conspiracy
17    you knew Malia Zimmerman?                               17   theory about Seth Rich having been -- a document
18        A. I don't recall, Mike.                            18   leaker?
19        Q. Okay. Do you have any recollection of            19       A. Yes.
20    telling Joel Rich or Aaron Rich or Mary Rich that you   20       Q. All right. And do you see where it says
21    were working with Malia Zimmerman?                      21   -- there's a quote from Seth's best friend, Michael
22        A. No, I don't.                                     22   Cass-Antony saying "all those lies that are being
23        Q. Okay. We'll come back to that in a               23   bandied about in the news are just that"?
24    little bit.                                             24       A. Yes.
25             Let me show you exhibit -- we'll mark          25       Q. And you see where he said "because




                                                                                   21 (Pages 78 to 81)
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 7 of 62
     Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 8 of 62

                                               Page 102                                                    Page 104
 1                                                           1        Q. And what did he say to you and what did
                                                             2     you say to him in that call?
                                                             3        A. Joel Rich?
                                                             4        Q. Yes.
                                                             5        A. I don't recall.
 6        Q. Okay. So turning back to the text chain         6        Q. You know -- are you aware that you then
 7    at WHEELER647, there's a discussion on March 6th or a 7      had a later phone call with Mr. Rich on the same day?
 8    text message from you on March 6th to Mr. Butowsky     8        A. No.
 9    referencing a conversation that you had with           9        Q. Okay. Do you have a recollection of
10    Joel Rich.                                            10     what you talked about with Mr. Rich the first time
11             Do you see that?                             11     you all talked on the phone?
12        A. Yes.                                           12        A. Vague recollection. Like I said, he
13        Q. And there's a reference to a signed            13     said he had seen me on FOX before. Him and Mary had
14    document. Do you have an understanding of what that   14     watched month a few times. They were very glad to
15    is referring to?                                      15     hear that I was willing to help them out with this
16        A. Which page? I'm sorry.                         16     case and solving the murder.
17        Q. And I'm -- I'm sorry, let me -- I              17        Q. Okay. Do you see of -- several
18    apologize. Let me just walk back a step.              18     references on these pages where Mr. Butowsky is
19             On the previous page, WHEELER646 --          19     asking you about the agreement and wire transfer?
20        A. Huh-uh.                                        20        A. That's correct.
21        Q. -- take a look at text exchange from           21        Q. Was Mr. Butowsky nervous or anxious
22    March 3rd through the last message that you've sent   22     about getting an agreement signed with the Rich
23    on March 6th on WHEELER647. Just take a -- just read 23      family?
24    through those, and then I'm going to ask you a couple 24        A. Yes.
25    of questions about this exchange.                     25        Q. And do you recall him regularly asking
                                               Page 103                                                    Page 105
 1        A. So this was -- it looks like the initial          1   you in this period of time about the status of the
 2    time that the contract was signed between myself and     2   agreement?
 3    Joel and Mary Rich, and just sending Butowsky the        3       A. Yes.
 4    information as to how to wire me the initial payment.    4       Q. Do you have an understanding of why Mr.
 5        Q. Okay. Let's talk first about -- you               5   Butowsky was anxious or nervous about getting an
 6    referenced on March 6th the call with Joel Rich. Do      6   agreement signed with the Rich family?
 7    you -- do you recall this initial phone call that you    7       A. Today, or did I then?
 8    had with Mr. Rich?                                       8       Q. Today, do you understand?
 9        A. Is this the one where you say Joel asked          9       A. Oh, today I do, yes. And my
10    me to spend less -- to spend time talking with his      10   interpretation is that he needed to get this thing
11    son?                                                    11   signed so that they can continue to move forward with
12        Q. This is -- we're on WHEELER647, a text           12   their narrative. That's how I interpret it today.
13    at 1:38 p m., "just talked briefly with Joel. He        13       Q. But Mr. Butowsky and Ms. Zimmerman could
14    wants to have a call later this evening to further      14   have moved forward with the narrative and
15    talk."                                                  15   investigated the Seth Rich theory that they had
16             (Reporter clarification.)                      16   without you, correct?
17    BY MR. GOTTLIEB:                                        17       A. No.
18        Q. I'm sorry. "He wants to have a call              18       Q. They couldn't have?
19    later this evening to further talk."                    19       A. No, because -- here is where it really
20             Do you see that?                               20   -- the story really gets interesting. This article
21        A. Yes.                                             21   was written before I got involved, the article that
22        Q. Do you recall that conversation that you         22   was published.
23    had with the -- the first phone call you with           23       Q. What article, FOX --
24    Joel Rich?                                              24       A. The article that came out in '16.
25        A. Yes.                                             25       Q. The May 16th Fox News article?




                                                                               27 (Pages 102 to 105)
     Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 9 of 62

                                              Page 106                                                      Page 108
 1       A. That article was written well in                   1   quotes didn't come from me. Send me everything you
 2    advance. In January of that year, that article was       2   have, the communications between and you Malia and
 3    written. They couldn't get that article -- I don't       3   the varies iterations of the article.
 4    know if you know this. It's probably in the              4            Where -- there was one dated in January
 5    documents somewhere.                                     5   of that year, where when you read that article, it's
 6            But Bill Sammon was the director or the          6   exactly the same as the article that came out. But
 7    coordinator for Fox News, Washington D.C. Bureau, and    7   that article was never published. See, that was the
 8    he rejected that story back in January of that year.     8   one they were trying to get published, but the
 9    And this is where I thought my attorney would go         9   Fox Bureau in D.C. would not do it.
10    because this was significant. I thought -- I'm not      10            Butowsky told me everybody in the
11    an attorney, but I thought it was significant.          11   Fox Bureau in D.C. in the were Democrats or were very
12            We all knew that article was prewritten         12   partisan towards the democrat or something like that.
13    before I even got involved. The only thing they         13   And, you know, that's why I thought Wigdor should
14    didn't have on those two quotes that came out was a     14   have had really harped on that because to me that was
15    name to put with it. But they had it. It was            15   significant.
16    already written. You can look at the article. It's      16       Q. I -- I don't want to know conversations
17    dated like January something.                           17   that you had with Mr. Wigdor. I mean, you were --
18            The only thing that was missing was the         18   and -- and what I want to do is I want to follow up
19    name, so they had to get me involved to answer your     19   and show you one document. Give me one second to
20    question, Mike, so that they could have a name to go    20   find it. It is WHEELER234. So we jump around a
21    along with it. That's the only reason why they had      21   little bit in the timeline but because we've gone
22    to get me involved.                                     22   down this road, I want to follow up on it.
23       Q. So when did you learn that -- it's                23            So you've talked about an article that
24    Bill Sammon?                                            24   was eventually published on May 16th. We're going to
25       A. Bill Sammon, yes.                                 25   talk quite a bit more on that down the road. But
                                              Page 107                                                      Page 109
 1       Q. When did you learn that Bill Sammon had            1   what I would like to show you is what I believe is
 2    rejected the story, and the story being the May 16,      2   the first version of the story that we were produced.
 3    2017, Fox News story alleging a connection between       3            So you believe there is a version --
 4    Seth Rich and WikiLeaks?                                 4   this is 234, WHEELER234, the date is April 27th. You
 5       A. Prior to my involvement?                           5   believe there is a -- essentially a draft version of
 6       Q. When did you learn that Bill Salmon had            6   the story that was ultimately published on May 16th
 7    rejected that story in January?                          7   that dates back to January; is that correct?
 8       A. At some point during the course of my              8       A. That's what I believe.
 9    investigation, because I raised the issue, you know,     9       Q. Okay. Did you ever see a draft from
10    Let's talk to Bill Sammon about this because I knew     10   January?
11    Bill Sammon because he headed the D.C. bureau for Fox   11       A. I believe I did, and it was dated
12    News.                                                   12   January.
13            And that's when Malia and Butowsky              13       Q. Okay.
14    explained to me how Bill Sammon is part of the other    14       A. I don't remember the date.
15    side and Bill Sammon is not a good person and all       15       Q. Do you remember roughly when in January?
16    this kind of stuff. And that was a little concerning    16       A. No. I'll try to look for it. I
17    to me too because I knew Bill -- Bill Sammon. I         17   thought -- I mean, I produced everything I had, but I
18    thought he was all right. But that's when I, you        18   can go back and look through the documents, but these
19    know, realized that they just needed me for the         19   were e-mails, Mike, that Butowsky sent me after
20    story.                                                  20   everything blew up in the news. He sent me every
21            And when I really found out that the            21   iteration of the story.
22    story was actually written -- I mean literally          22       Q. Okay.
23    written in January is when -- you have this in your     23       A. And there was one dated January.
24    notes somewhere but Butowsky at the end -- when this    24       Q. Okay. And do you -- do you have any
25    thing came out, I kept telling, Ed, you know, those     25   recollection of roughly when in January it was?




                                                                               28 (Pages 106 to 109)
 Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 10 of 62

                                               Page 414
 1       CERTIFICATE OF REPORTER/NOTARY PUBLIC
 2
 3           I, Goldy Gold, a Notary Public within and
 4   for the State of Maryland, do hereby certify that the
 5   within-named witness personally appeared before me at
 6   the time and place herein set out, and after having
 7   been duly sworn by me, according to the law, was
 8   examined by counsel.
 9           I further certify that the examination was
10   recorded stenographically by me and this transcript
11   is a true record of the proceedings.
12           I further certify that I am not of counsel
13   to any of the parties, nor in any way interested in
14   the outcome of this action.
15           As witness my hand and notarial seal this
16   4th day of December, 2019.
17
18
              __________________________
19              GOLDY GOLD, RPR
                Notary Public
20
21
22
23
24
     My Commission Expires: April 21, 2024
25




                                                             105 (Page 414)
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 11 of 62




            (;+,%,7 61
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 12 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 13 of 62




        (;+,%,7 62
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 14 of 62




            (;+,%,7 63
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 15 of 62



`UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681-RJL
                                                             Honorable Richard J. Leon
       Plaintiff,

       v.

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

       Defendants.


     DEFENDANT EDWARD BUTOWSKY’S RESPONSES AND OBJECTIONS TO
            PLAINTIFF’S SECOND SET OF INTERROGATORIES


       Defendant Edward Butowsky (“Defendant”) for his Responses and Objections to

Plaintiff’s Second Set of Interrogatories (the “Interrogatories”) states the following:

       1.      Defendant objects to the Interrogatories to the extent that they are vague,

ambiguous, overbroad, unduly burdensome and oppressive, seek information that is not relevant

or reasonably calculated to lead to the discovery of admissible evidence, and seek information

beyond that permitted by the Federal Rules of Civil Procedure.

       2.      Defendant objects to the Interrogatories to the extent that they contain words or

phrases that are confusing or lacking in sufficient certainty to permit response. In their responses

below, Plaintiffs respond to the extent they understand the Interrogatories.

       3.      Defendant objects to the Interrogatories to the extent they seek information

protected by Federal Rule of Evidence 408, the attorney-client privilege, work product or any

other applicable privilege.




                                                 1
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 16 of 62



       4.      Defendant further objects that together with the First Set of Interrogatories, the

Second Set of Interrogatories constitute more than the maximum number of 25 Interrogatories

permitted under FRCP 33. Defendant is under no obligation to respond to more than 25

Interrogatories and declines to do so.

       5.      Defendant reserves the right to modify, amend and/or supplement their responses.

       All responses given below incorporate and are subject to the General Objections above,

and no response given by Plaintiffs shall be deemed to constitute a waiver of any of these

objections.

         SPECIFIC RESPONSES AND OBJECTIONS TO INTERROGATORIES

INTERROGATORY NO. 4.

Identify and Describe in detail all Communications relating to any member of the Rich

Family that You have ever had with any person(s) whom You list in Your initial disclosures.

RESPONSE: Defendant objects that this Interrogatory is unduly burdensome and

disproportionate to the needs of the case in that Defendant has produced all communications

relating to any member of the Rich family in his responses to Plaintiff’s Request for Production

or is in the process of conducting further searches to determine whether any additional

responsive documents exist. It is impossible for Defendant to “Describe in detail” conversations

he may or may not have had from years ago. Defendant further objects that discovery is

ongoing and it is impossible for him to recall the nature of all oral communications with the

individuals identified below. Defendant further objects that this Interrogatory calls for the

production of material that is privileged under Rule 26(b)(3)(A). Defendant further objects that

this Interrogatory in fact subsumes 12 discrete Interrogatories. Subject to the foregoing, in




                                                 2
      Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 17 of 62



addition to written communications with the individuals identified in Defendant’s prior and

forthcoming document productions, Defendant recalls the following communications:

       11.     Matthew Couch. In addition to the written communications that have been

separately produced, Defendant recalls speaking by phone with Matt Couch four times during

2017, three times in August and one time in September. Defendant does not recall the exact

times of the calls and has no independent recollection of the precise content of the calls. He

spoke with Mr. Couch on the condition of anonymity and source protection, which he declines to

waive. He met with Mr. Couch on September 20th at his home in Dallas. A number of other

people had been invited to Defendant’s home to consult with Defendant about reputation

management, since Defendant had been the subject of vicious attacks following the publication

of the May 16, 2017 Fox News story on Seth Rich and the baseless Rod Wheeler lawsuit that has

since been dismissed. The persons present included Trevor Fitzgibbons, Tom Schoenberger, an

individual named Manny, also known as DeFango, a woman named Beth, Joe Burkett, and a

person named Dave Stappel. The meeting focused on social media reputation management,

particularly with respect to Twitter. Malia Zimmerman was also present because Defendant’s

reputation had been damaged as a result of lies that were spread about him following the

publication of the Fox New story, in particular the baseless lawsuit by Rod Wheeler. Defendant

had invited Mr. Couch because Mr. Couch had expressed an interest in meeting Defendant and

Defendant thought Mr. Couch, as an investigator into the Seth Rich murder, could provide

context. However, Mr. Couch arrived towards the end of the meeting. Defendant does not recall

speaking to Mr. Couch about Seth or Aaron Rich.

       Subsequently, Defendant disagreed with Mr. Couch’s commitment to protecting a source

and recalls leaving him a number of messages expressing his frustration. Mr. Couch and



                                                 3
      Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 18 of 62



Defendant met recently in Dallas and cleared up the misunderstanding between them. Mr.

Butowsky now believes that Mr. Couch was correct to protect his source, given the degree of

hostility and hate Mr. Butowsky himself has faced for attempting to help the Rich family.

       12.     Cassandra Fairbanks. Defendant first became acquainted with Cassandra

Fairbanks when she contacted him to discuss stories she was writing on Seth Rich. Defendant

recalls communicating to Ms. Fairbanks that Joel Rich had told him, “I know what the boys did.”

He also recalls providing Ms. Fairbanks with the Sy Hersch audio relating to the FBI report on

Seth Rich and his communications with Wikileaks. Defendant continued to maintain a

relationship with Ms. Fairbanks as he does with many reporters and got to know Ms. Fairbanks

reasonably well. Among other things, he learned that Ms. Fairbanks has a particular interest in

Julian Assange. Defendant also recalls conversations about Ms. Fairbanks’ daughter and he also

recalls telling Ms. Fairbanks that he knows Charles Johnson and Dana Rohrbacher who also

knew Mr. Assange.

       After Ms. Fairbanks went to England in August 2017, Ms. Fairbanks sent Defendant a

message telling him that Mr. Assange said to look at Aaron Rich’s bank records. Defendant

does not remember the first person he told about this information, but he believes it was either

Ellen Ratner or Margaret Kunstler shortly after he received the information from Mr. Assange

through Ms. Fairbanks. He also recalls talking about this information with several other

reporters including David Weigel, Adam Entoff and Eric Wempel. Defendant recalls being

surprised that the reporters were not more interested in this story and he was particularly shocked

that David Weigel said the Washington Post was unable to write anything on the Rich family

without first running it by Brad Bauman. Defendant also recalls inviting Ms. Fairbanks to a

Congressional radio and television awards ceremony. At or about the time of this award



                                                 4
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 19 of 62



ceremony, Defendant was present when Ms. Fairbanks called Julian Assange on her cell phone.

Ms. Fairbanks let Defendant listen in on a portion of the call, but Ms. Fairbanks smokes and

Defendant did not want to stay too close. When the call was finished, Ms. Fairbanks told

Defendant that Julian Assange said that Aaron Rich used e-Bay to get compensated by Julian

Assange. Ms. Fairbanks later became extremely upset at Defendant because she wrongly

blamed him for a subpoena she had received. Ms. Fairbanks told him she was deleting all their

communications as a result.

        13.     Malia Zimmerman. Defendant objects that he has already responded to the

substance of this Interrogatory in his responses to Plaintiff’s First Set of Interrogatories. Subject

to the foregoing objection, Defendant met Ms. Zimmerman in or about 2014 when he was

appearing on Fox News frequently. They have since gotten to know each other well and have

had far too many interactions for Defendant to remember any one in any detail. Defendant’s

conversations Zimmerman blend together blend together and Defendant would be simply making

things up if he attempted to describe in detail all of their interactions.

        14.     Joel Rich. Defendant contacted Mr. Rich on December 17, 2016 at the request of

Ellen Ratner, who had just met with Julian Assange and who had requested that a message be

delivered to Mr. Rich that Seth Rich had downloaded and transmitted DNC emails to Wikileaks.

During this first call, Defendant and Mr. Rich engaged in small talk about their Jewish

backgrounds and then Defendant transmitted Mr. Assange’s message to Mr. Rich that Seth had

communicated the DNC emails to him. Mr. Rich cut Defendant off and said, “I know what my

boys did. I just want to find out who murdered Seth.” Mr. Rich also said he didn’t want his son

to be known as the person who helped Trump get elected.




                                                   5
      Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 20 of 62



       Defendant had a few follow-up calls with Mr. Rich that he does not remember in any

detail. On or about January 25, 2017, Defendant had a conversation with Seymour Hersch, a

well-known Pulitzer Prize-winning investigative journalist who stated he had been working on a

story about Seth Rich. According to Mr. Hersch, the FBI cyber unit had assisted the D.C.

metropolitan police with the forensic examination of Seth Rich’s laptop and had discovered

email communications between Seth Rich and Wikileaks and a request by Seth Rich for payment

in exchange for emails from the DNC. Mr. Hersch was basing his comments on an FBI report

that had been reviewed by someone very senior at the FBI.

       Defendant had recorded Mr. Hersch’s statements and, believing this information would

have been of great interest to Joel and Mary Rich, Defendant sent the tape to Mr. Rich a few

days later. To Defendant’s surprise, he did not hear back from Mr. Rich for three weeks. When

Defendant and Mr. Rich finally did speak, Mr. Rich seemed completely uninterested in the Sy

Hersch audio, which Defendant found strange. Even though Mr. Rich had already said that he

knew what his boys had done, Defendant thought Mr. Rich would be interested to know that a

major investigative journalist had a contact at the FBI who could confirm that the FBI had

reviewed Seth’s laptop and had discovered that Seth was in communication with Wikileaks and

transmitted emails to Wikileaks in exchange for payment.

       At or about this time, Defendant volunteered to pay for a private investigator to help find

Seth Rich’s murderer. To Defendant’s surprise, Mr. Rich accepted Defendant’s offer. Private

investigators are frequently very expensive and Mr. Butowsky conducted a search to find a

reasonably priced investigator. A friend mentioned private investigators named Lauren

Anderson and Laurent Galati, but they were too expensive. Another acquaintance suggested Rod

Wheeler, who had served on the Metropolitan D.C. Police Force as a detective and seemed to be



                                                6
      Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 21 of 62



both well-credentialed for the assignment and reasonably priced. Defendant put Mr. Wheeler in

touch with the Rich family, who negotiated the terms of Mr. Wheeler’s engagement.

       Defendant had minimal involvement in the negotiations of the terms of Mr. Wheeler’s

engagement, but since he was going to be paying for Mr. Wheeler’s services, he received updates

on the negotiations. One of the things that struck him the most was that Aaron Rich insisted that

Mr. Wheeler be prohibited from investigating anything relating to Wikileaks or DNC emails.

Eventually this prohibition was deleted from the engagement letter with Mr. Wheeler.

Defendant recalls being on a call with Joel and Aaron Rich and also being struck by the hostility

between father and son over the investigation of Seth Rich’s murder and the vehemence with

which Aaron insisted that the investigation not have anything to do with DNC emails.

       Defendant stayed on good terms with the Rich Family for the following several weeks.

In early March, Defendant recalls that Joel told him that he wanted Jack Burkman to stop

assisting the family and also that a person named Brad Bauman had just showed and announced

to the family that he was representing them for free. On March 22, 2017, Defendant was in the

hospital for surgery and he recalls Joel Rich calling him and asking him if there was anything he

could do. Defendant replied that he really wanted a homemade marble cheesecake. Mr. Rich

then sent Defendant a marble cheesecake, for which Defendant was grateful.

       Defendant does not recall any communications in particular until the time of the

publication of the Fox News story on May 16, 2017. The day before the story was published Mr.

Rich told Rod Wheeler that he “loved” the article and asked that a person from Crime Stoppers,

Michelle Segora, be included in the article. After the article was published, Mr. Rich received a

call from Donna Brazile and Brad Bauman, and everything about his attitude to Defendant




                                                7
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 22 of 62



changed. After first stating that he “loved” the article, he now said he was “offended” by it.

Defendant’s relationship with Mr. Rich deteriorated since then and has not improved.

       Defendant and his family began receiving death threats and Defendant lost nearly one

third of his clients. Defendant was incensed that Joel did not go public with his knowledge of

what his sons had done and was sitting by passively as Defendant was skewered in the press and

he and members of his family were subjected to increasingly vicious and nearly daily attacks.

Defendant’s relationship with Joel and Mary Rich deteriorated and they did not have any

substantive conversations following the publication of the Fox News story.

       15.     Aaron Rich. Defendant has only interacted briefly a few times with Aaron Rich.

The first time Defendant interacted with Aaron occurred at the beginning of March when the

family was interviewing Rod Wheeler. Defendant recalls making small talk with Aaron and

asking him where he was living. Aaron immediately became extremely defensive and retorted,

“Why are you asking that? Why do you need to know that? I’m not going to tell you.”

Defendant was very surprised by this reaction, as his question had been very innocent and was

just meant to open the door to conversation.

       Defendant was also on a call relating to Rod Wheeler when he heard Joel and Aaron

yelling at each other and heard Aaron in a state of extreme agitation and hostility shouting at his

father that the investigation should not cover anything relating to Wikileaks or DNC emails.

Defendant believes he was on one other call with Joel and Aaron and Aaron was again in a state

of extreme agitation, arguing with and shouting at his father. Defendant never spoke to Aaron

Rich again.

       16.     Mary Rich. Defendant only recalls two conversations with Mary Rich. Mrs. Rich

was on the call during Defendant’s first interaction with the parents when he communicated



                                                 8
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 23 of 62



Julian Assange’s message and was met with Mr. Rich’s comment, “I know what the boys did.”

Defendant also recalls that Mrs. Rich was on the phone when Defendant followed up with Joel

Rich about the Sy Hersch audio. Defendant does not recall any specific words except that Mrs.

Rich was very upset and was crying on the phone.

       17.     Rod Wheeler. Defendant already responded to an identical interrogatory in his

responses to Plaintiff’s first set of interrogatories on August 21, 2019. Defendant supplements

his prior interrogatory by stating that at the time of the State of the Union address in 2017,

Defendant arranged a lunch between Malia Zimmerman and a US State Department contractor

who had worked with Ms. Zimmerman on numerous articles on the South Sudan, including one

she was working on at the time. Defendant invited Rod Wheeler to the lunch because he had just

begun the process of introducing Mr. Wheeler to the Rich family and thought Mr. Wheeler, who

lives in Washington, might enjoy meeting Ms. Zimmerman and the State Department contractor.

       18.     Seymour Hersch. In late January, through Larry Johnson, Defendant learned that

Sy Hersch was working on a story relating to Seth Rich, which Defendant was interested in

because of his separate knowledge of Seth Rich’s involvement in the transmission of DNC

emails to Wikileaks. Larry Johnson communicated Defendant’s interest to Sy Hersch and on

January 25, 2017, Mr. Hersch called Defendant. Mr. Hersch was audibly agitated and was

speaking quickly under the pressure of intense emotion—so much so that Defendant felt he

needed to record Mr. Hersch’s statements to make sure he understood them properly.

       Mr. Hersch breathlessly told Defendant that, according to a highly placed FBI official

with first-hand knowledge, an FBI report had been prepared following an examination of Seth

Rich’s laptop and had noted that Seth Rich was in communication with Wikileaks, that he had

transmitted DNC emails to Wikileaks and that he had requested payment for the emails. Mr.



                                                  9
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 24 of 62



Hersch’s agitation was evident not only in the speed with which he was talking but his frequent

use of obscenities.

       Several weeks later, after Defendant had sent the audio to Joel Rich, Defendant followed

up with Mr. Hersch, but Mr. Hersch stated he was too busy to talk. Defendant remained cordial

and asked if Mr. Hersch could at least reveal confidentially whom he had spoken to at the FBI,

but Mr. Hersch became very upset and stated he was not going to give up his source. Defendant

tried to defuse the tension evident in Mr. Hersch’s emotional refusal to provide further

information and proposed that the two men grab lunch at a later date. Defendant does not recall

any further conversations with Mr. Hersch.

       20.     Larry Johnson. Defendant’s relevant communications with Mr. Johnson are

privileged under FRCP 26(b)(3)(A).

       21.     Ellen Ratner. Defendant has known Ms. Ratner for approximately four years. He

first met her in the “green” room at FOX where she was a contributor. Ms. Ratner told Defendant

about her company, Talk Media, and Defendant volunteered to help her develop a revenue

source. At the time, Ms. Rather had a group of ten reporters stationed in different locations

around the world, but was struggling to develop a viable business model. Defendant shared with

Ms. Ratner different ways of developing her platform, including providing content through a

subscription service and promoting her work the through rural radio stations. Ms. Ratner and

Defendant subsequently became friendly and talked frequently on the telephone. In November

2016, around the time of the election of Donald Trump, Ms. Ratner called up Defendant and told

him she had some bombshell news from Julian Assange, whom she had just met in the

Ecuadorian embassy in London. Ms. Ratner is a progressive democrat and was stunned by the

news Julian Assange gave her: her voice trembled with emotion as she told Defendant that there



                                                10
      Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 25 of 62



were three messages she needed to communicate: (1) the password to the DNC server was

change and the password to Podesta’s email was password; (2) the Washington police were

never going to help get to the bottom of Seth Rich’s murder; and (3) Seth Rich transmitted and

received payment for emails sent to Wikileaks. After that initial call relating to Seth Rich, Ms.

Ratner called Defendant relentlessly for a month, putting intense pressure on him to tell the

parents what Ms. Ratner knew. Defendant spoke very frequently with Ms. Ratner, probably as

much as every other week. In fact, Ms. Ratner offered to take Defendant to Israel as a purely

personal gesture of gratitude, most likely for Defendant’s advice in helping her with her media

company. Ms. Ratner also shared many details of her personal life with Defendant, including

that she had adopted a child from South Sudan named Kier. Since the date of her obvious lies –

or clear mis-recollection – in the ConspiracyLand Podcast with Michael Issikoff, Defendant has

not spoken with Ms. Ratner. He understands she is in a state of dementia. He has also learned

that members of the Ratner family are so upset and disturbed by her behavior that they no longer

permit her to have control of her own email account.

       22.     Julian Assange. None.

INTERROGATORY NO. 5:

Identify each of the Identified Individuals and, for each such person, Describe in detail

Your relationship and Identify and Describe all Communications You have had with such person

relating to any member of the Rich Family.

RESPONSE:

       23.     Peter Berg. Peter Berg is Defendant’s oldest friend and a close business

associate. Defendant has had no communications with Mr. Berg relating to any member of the

Rich Family.



                                                11
      Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 26 of 62



       24.     “Ron C”: Ron C is person who professed to understand the dark web and claimed

to have means of tracing payments from Wikileaks to Seth and Aaron Rich via blockchain. In

reality, Ron C did not have any reliable information.

       25.     Shawnna Conner. Defendant has no recollection who this person is.

       26.     Chris Farrell. Mr. Farrell works for Judicial Watch. Defendant had one

networking meeting with Mr. Farrell at some point after May 15, 2016. Defendant was

interested in learning more about Judicial Watch’s work and whether they were looking into the

Rich case. Defendant recalls sharing with Judicial Watch what he knew about the Rich situation,

including what he had learned from Sy Hersch about the existence of an FBI report in the CART

division and what he had learned from Rod Wheeler about the Metropolitan Police, namely that

Joey Della Camera had been told by Muriel Bowser and people above her not to investigate the

Seth Rich murder and that any mention of Seth Rich could result in officers being fired.

      27.      Matt Flynn. Mr. Flynn is a family friend and an attorney at the Department of the

Interior. Defendant has not had any communications with Mr. Flynn relating to any member of

the Rich Family.

       28.     Thomas McInerney. Lieutentant Mr. McInerny is an acquaintance Defendant

made in the course of his work on the Benghazi scandal. Mr. McInerny was a member of the

Citizens’ Council on Benghazi. Mr. McInerny was the person who suggested that Defendant

call Rod Wheeler when he was searching for an appropriate private investigator to recommend to

Joel and Mary Rich. Other than in connection with his search for a private investigator to

investigate Seth Rich’s murder, Defendant has not had any communications with Mr. McInerny

relating to any member of the Rich Family.

       29.     Kathryn Leishman.



                                                12
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 27 of 62



       RESPONSE: Defendant objects that including the two duplicative interrogatories

relating to Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories

with his Interrogatory relating to Thomas McInerny and is under no obligation to respond to any

further Interrogatories. Subject to the foregoing objection, Ms. Leishman is a free-lance reporter

interested in solving the Seth Rich murder. Ms. Leishman constantly called Defendant but, to

Defendant’s knowledge, never actually wrote any stories.

       30.     Kash Patel.

       RESPONSE: Defendant objects that including the two duplicative interrogatories

relating to Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories

with his Interrogatory relating to Thomas McInerny and is under no obligation to respond to any

further Interrogatories.

       31.     Kirk Wiebe.

       RESPONSE: Defendant objects that including the two duplicative interrogatories

relating to Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories

with his Interrogatory relating to Thomas McInerny and is under no obligation to respond to any

further Interrogatories.

       32.     The “Marines” that you reference having communicated with in the document

with bates stamp Butowsky 0001046.

       RESPONSE: Defendant objects that including the two duplicative interrogatories

relating to Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories

with his Interrogatory relating to Thomas McInerny and is under no obligation to respond to any

further Interrogatories.

       33.      The individual with whom You communicate in the documents with bates stamps



                                               13
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 28 of 62



Butowsky0000631 and Butowsky0000632, who appears to use the phone number 512-

810-9498.

       RESPONSE: Defendant objects that including the two duplicative interrogatories

relating to Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories

with his Interrogatory relating to Thomas McInerny and is under no obligation to respond to any

further Interrogatories.

       34.     The individual with whom You communicate in the audio recording with bates

stamp Butowsky0000854.

       RESPONSE: Defendant objects that including the two duplicative interrogatories

relating to Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories

with his Interrogatory relating to Thomas McInerny and is under no obligation to respond to any

further Interrogatories.

       35.     The individuals whose email addresses and names are obscured in the document

with bates stamp Butowsky0000618.

       RESPONSE: Defendant objects that including the two duplicative interrogatories

relating to Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories

with his Interrogatory relating to Thomas McInerny and is under no obligation to respond to any

further Interrogatories. Defendant further objects that no email addresses and names are

“obscured” in the document with bates stamp Butowsky0000618.

       36.     The individuals with the email addresses “hcf@guldbrandsenfilm.dk” and

“orone@ilisols.com” with whom You communicate in the document with bates stamp

Butowsky0000344.




                                               14
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 29 of 62



       RESPONSE: Defendant objects that including the two duplicative interrogatories

relating to Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories

with his Interrogatory relating to Thomas McInerny and is under no obligation to respond to any

further Interrogatories.

INTERROGATORY NO. 6 [36]:

Describe in detail the meeting You convened at Your home in Texas on or about

September 20, 2017 (the “Meeting”), with Defendant Matt Couch and other individuals,

Including: (a) a list of all individuals who were invited to the meeting; (b) a list of all individuals

who attended the meeting; (c) the reason(s) the meeting was convened; (d) the start-time and

end-time of the meeting; (e) the location of the meeting; (f) the substance of any and all

Communications that took place at the meeting, including but not limited to Communications

regarding the Rich Family, such as accusations that Aaron Rich was involved in the DNC Hack

and/or receiving money from WikiLeaks, and any discussions regarding efforts to surveil any

member of the Rich Family or obtain information or documents belonging to any member of the

Rich Family; and (g) any decisions or plans made, or agreements reached, at the meeting.

RESPONSE: Defendant objects that including the two duplicative interrogatories relating to

Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories with his

Interrogatory relating to Thomas McInerny and is under no obligation to respond to any further

Interrogatories. Defendant further objects that this Interrogatory is duplicative and Defendant

has already responded on page 3 above.

INTERROGATORY NO. 7 [37]:

Describe in detail the first time you learned about the existence of Aaron Rich, Including:

(a) Identifying the person(s) who named Mr. Rich; (b) the date of the Communication(s); and



                                                  15
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 30 of 62



(c) the substance of the Communication(s).

RESPONSE: Defendant objects that including the two duplicative interrogatories relating to

Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories with his

Interrogatory relating to Thomas McInerny and is under no obligation to respond to any further

Interrogatories.

INTERROGATORY NO. 8 [38]:

Identify all person(s) who told You that Aaron Rich either (a) was involved in the DNC

Hack; (b) received money from Wikileaks; or (c) both, and Describe in detail all related

Communications with those person(s) including the basis they provided for their claim(s).

RESPONSE: Defendant objects that including the two duplicative interrogatories relating to

Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories with his

Interrogatory relating to Thomas McInerny and is under no obligation to respond to any further

Interrogatories.

INTERROGATORY NO. 9 [39]:

Describe in detail Your relationship with Ellen Ratner, including but not limited to any

personal, professional, or business relationship, including any involvement you have or had with

the media organization, Talk Media News, at which Ms. Rather served as D.C. Bureau Chief.

RESPONSE: Defendant objects that including the two duplicative interrogatories relating to

Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories with his

Interrogatory relating to Thomas McInerny and is under no obligation to respond to any further

Interrogatories. Defendant further objects that this Interrogatory is duplicative and Defendant

has already responded on pages 10-11 above.

INTERROGATORY NO. 10 [40]:



                                                16
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 31 of 62



Explain why You publicly claimed that Ellen Ratner related information about both Seth

and Aaron Rich (including by amending the complaint in Your lawsuit against certain of Mr.

Rich’s counsel) and subsequently changed Your recollection to state that Ellen Ratner solely

related information about Seth Rich (including by again amending the complaint in Your lawsuit

against certain of Mr. Rich’s counsel). Defendant further objects that this Interrogatory is based

on a false predicate. Defendant has always stated that Ellen Ratner only related information to

him relating to Seth Rich. Ellen Ratner publicly stated to others that Julian Assange had said that

DNC insiders (plural) were responsible for leaking the DNC emails. To the extent there was an

inadvertent error in a separate complaint in a separate action, that is irrelevant and the error has,

in any event, been corrected.

RESPONSE: Defendant objects that including the two duplicative interrogatories relating to

Malia Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories with his

Interrogatory relating to Thomas McInerny and is under no obligation to respond to any further

Interrogatories.

INTERROGATORY NO. 11 [41]:

Identify all articles, blog posts, Internet forums, editorials, op-eds, Social Media threads,

forums, interviews, or other form of publication that You authored, ghost wrote, served as a

source to, commented on, were quoted in, spoke with the author about prior to publication,

reviewed prior to publication, or in any way provided content to about any member of the Rich

Family. Please include links to the publications, where available, and the username/handle under

which any Social Media comments were made.

RESPPONSE:




                                                  17
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 32 of 62



Defendant objects that including the two duplicative interrogatories relating to Malia

Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories with his

Interrogatory relating to Thomas McInerny and is under no obligation to respond to any further

Interrogatories. Defendant further objects that this Interrogatory is duplicative of Plaintiff’s

Request for Admissions. Defendant objects to this Interrogatory as seeking irrelevant

information.

INTERROGATORY NO. 12 [42]:

Identify and Describe in detail any Communications You have had with anyone regarding

the development of any book, movie, documentary, article, or any other financial deal or

transaction related in any way to the Rich Family.

RESPONSE:

Defendant objects that including the two duplicative interrogatories relating to Malia

Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories with his

Interrogatory relating to Thomas McInerny and is under no obligation to respond to any further

Interrogatories. Defendant objects that this Interrogatory is irrelevant.

INTERROGATORY NO. 13 [43]:

Describe in detail the entity Googie L.P. For the avoidance of doubt, Your answer to this

Interrogatory shall Identify details Including: (a) when this entity was formed; (b) the purpose of

forming this entity; (c) who formed the entity; (d) the partners involved in the entity; (e) any

actions that the entity took Relating to the above-captioned matter, Including disbursement of

funds; (e) if this entity was dissolved; and, if so, (f) when and why the entity was dissolved. To

be clear, the information requested following the colon after “Including” is necessary but not

sufficient in providing a complete response to this Interrogatory.



                                                 18
       Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 33 of 62



RESPONSE: Defendant objects that including the two duplicative interrogatories relating to Malia

Zimmerman and Rod Wheeler, Plaintiff reached the limit of 25 Interrogatories with his

Interrogatory relating to Thomas McInerny and is under no obligation to respond to any further

Interrogatories. Defendant further objects that this Interrogatory is irrelevant.

Dated: New York, New York
       December 6, 2019
                                                       QUAINTON LAW, PLLC

                                                       /s/ Eden Quainton___________________
                                                       EDEN P. QUAINTON, ESQ.

                                                       QUAINTON LAW, PLLC
                                                       1001 Avenue of the Americas, 11th Floor
                                                       New York, New York 10018
                                                       Telephone: (212) 813-8389
                                                       E-mail: equainton@gmail.com
                                                       Attorneys for Defendant Edward Butowsky




                                                 19
      Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 34 of 62



                               CERTIFICATE OF SERVICE



       I hereby certify that on December 6, 2019, a copy of the foregoing Responses and

Objections to Plaintiff’s Second Set of Interrogatories to Defendant Edward Butowsky was

served by agreement by electronic mail on the foregoing:



Joshua Riley
Meryl C. Governski
BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 2005
jriley@fsflip.com
mgovernski@bsflip.com


Micahel J. Gottlieb
WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.
Washington, D.C. 20006
mgottlieb@willkie.com
shall@willkie.com




                                                    QUAINTON LAW, PLLC
                                                    /s/ Eden Quainton___________________
                                                    EDEN P. QUAINTON, ESQ.
                                                    1001 Avenue of the Americas, 11th Floor
                                                    New York, New York 10018
                                                    Telephone: (212) 813-8389
                                                    E-mail: equainton@gmail.com
                                                   Attorneys for Defendant Edward Butowsky




                                               1
      Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 35 of 62



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681-RJL
                                                             Honorable Richard J. Leon
       Plaintiff,

       v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

       Defendants.



                    VERIFICATION OF INTERROGATORY ANSWERS


       I, Edward Butowsky, verify that I have read the foregoing Responses and Objections to

Plaintiff’s Second Set of Interrogatories to Defendant Edward Butowsky and that the answers

contained therein are true and correct to the best of my information, knowledge, and belief.

       I verify under penalty of perjury that the foregoing is true and correct.


Executed on December 6, 2019




                                                       ______________________
                                                      EDWARD BUTOWSKY




                                                 2
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 36 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 37 of 62




            (;+,%,7 64
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 38 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 39 of 62




            (;+,%,7 65
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 40 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 41 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 42 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 43 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 44 of 62




            (;+,%,7 66
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 45 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 46 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 47 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 48 of 62




            (;+,%,7 67
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 49 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 50 of 62




            (;+,%,7 68
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 51 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 52 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 53 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 54 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 55 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 56 of 62




            (;+,%,7 69
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 57 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 58 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 59 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 60 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 61 of 62
Case 1:18-cv-00681-RJL Document 116-8 Filed 01/16/20 Page 62 of 62
